Name: 2000/490/EC: Commission Decision of 24 July 2000 providing for a compulsory beef labelling system in Denmark (notified under document number C(2000) 2157) (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  marketing;  means of agricultural production;  health;  Europe;  animal product
 Date Published: 2000-08-03

 Avis juridique important|32000D04902000/490/EC: Commission Decision of 24 July 2000 providing for a compulsory beef labelling system in Denmark (notified under document number C(2000) 2157) (Only the Danish text is authentic) Official Journal L 197 , 03/08/2000 P. 0057 - 0058Commission Decisionof 24 July 2000providing for a compulsory beef labelling system in Denmark(notified under document number C(2000) 2157)(Only the Danish text is authentic)(2000/490/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(1), and in particular Article 19(5) thereof,Having regard to the request submitted by Denmark,Whereas:(1) Article 19(4) of Regulation (EC) No 820/97 provides for Member States, where there is a sufficiently developed identification and registration system for bovine animals, to impose a compulsory labelling system for beef from animals born, fattened and slaughtered on their territory.(2) Article 1(1) of Council Regulation (EC) No 2772/1999 of 21 December 1999 providing for the general rules for a compulsory beef labelling system(2), provides for an extension of this possibility after 1 January 2000.(3) Commission Decision 1999/376/EC recognises the fully operational character of the Danish database for bovine animals(3).(4) Denmark has applied to the Commission for approval for a compulsory beef labelling system in accordance with Article 19(5) of Regulation (EC) No 820/97 and Article 1(1) of Regulation (EC) No 2772/1999.(5) It is foreseen that full indication of origin in a compulsory Community beef labelling system shall come into force on 1 January 2002. It is therefore necessary to limit the duration of this Decision,HAS ADOPTED THIS DECISION:Article 1The Danish request, as summarised in the Annex, for the introduction of a compulsory labelling system for beef from animals born, fattened and slaughtered on its territory, is approved in accordance with Article 19(5) of Regulation (EC) No 820/97.Article 2This Decision shall be applicable until 31 December 2001.Article 3This Decision is addressed to the Kingdom of Denmark.Done at Brussels, 24 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 117, 7.5.1997, p. 1.(2) OJ L 334, 28.12.1999, p. 1.(3) OJ L 144, 9.6.1999, p. 35.ANNEX1. Labelling of beef and beef products with an indication of Danish originBeef and beef products from bovine animals born, raised and slaughtered in Denmark shall be labelled with an indication of Danish origin.2. Cut or minced beefCut or minced beef of Danish origin, which is unwrapped, wrapped or packaged, shall be labelled with information on the date of cutting or mincing.3. Beef in the form of whole or half carcases, half carcases and quartersBeef in the form of whole or half carcases, half carcases cut into no more than three pieces and quarters shall be labelled with information on the date of slaughter.4. Unwrapped beef sold to the end-userWhere unwrapped beef is sold to the end-user, information on Danish origin and on date of cutting, mincing or slaughtering may be supplied verbally on request.